Littleton, Judge,
dissenting:
On the question of the right of plaintiff to recover the amount of $16,743.67 paid to it by the War Department under the letter of authorization of December 10, 1918, and the supplemental contract made pursuant thereto March 8, 1919, I adopt the dissenting opinion to the original opinion in this case. This expense, it seems to me, was clearly in addition to that contemplated in the original contract, and the Secretary of War so decided. In these circumstances the War Department had authority, I think, to make the supplemental contract and to pay the amount. The item was paid by the War Department out of the appropriation available at the time for payment for work of this character. I am of opinion that there was sufficient consideration for the supplemental contract. A benefit to the promisor, or damage to the promisee, constitutes a good consideration. United States v. Linn, 15 Pet. 314.